Title: To Thomas Jefferson from Charles Pinckney, 23 October 1808
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     [before 23 Oct. 1808]
                  
                  (Confidential except to Mr Madison or Mr Gallatin)
                  In my last I mentioned to you the certainty of Mr Madison’s being returned by this State—Since that on hearing of the New England Elections, of the asserted republican divisions in New York & Pennsylvania, & Some untoward Elections in districts in North Carolina the federalists here (who are always very numerous in this city) erected themselves into the most formidable opposition I have ever seen—for the last month I have never known so much struggle & animosity & violence of party—pamphlets & Expresses sent into every part of the Country & no exertion left untried that art & rancorous hatred to you & Mr Madison could devise—Under these circumstances it was thought advisable to attack their candidate on the grounds contained in the two pieces inclosed which I beg you to read & give to Mr Madison—in a future letter I will tell you of who is the Author, unless you guess at once on reading them—for a variety of reasons it was necessary to give them a disguise—these reasons will strike you—they were written by one of the oldest & certainly the most intimate friend & acquaintance he has in Charleston, one who has long lived with him in the same house & who thought it his duty on this occasion, when he saw such virulent attacks made on him & that doubts existed as to the Election, to come forward in a manner that he knew would be decisive—although it may not be proper for me to say so, yet it is a fact that the effect these pieces had was astonishing—runners came to me from every part of the City (without knowing who was the Author) to give me an account of the effects & the changes that had been produced by them even amongst numerous moderate federalists—I do not know they had much merit—You will read them & judge for yourself, but certain it is they had great effect on the Election—before I send you this Letter I shall know the result—The Signatures on these pieces, & the pretended youth of the writer &c. You & Mr Madison will well understand, & know where they came from—
                  Our Legislature will meet next month & I will thank you to know whether from the present prospect there is any change to be expected in the Belligerents such as to make the raising of the Embargo prudent, or whether you do not suppose it will be our best policy to continue it—Our State you find, prefer it infinitely to the danger of War & if Congress think it still proper will doubtless acquiesce with great content & good will under it’s consequences—I will thank you to send me a line on this subject as soon as you recieve this as I shall leave Charleston if nothing prevents by the 10 November for Columbia. You may be assured of every thing you say to me being in the greatest confidence.—please present me affectionately to Mr Madison & give him these papers & pamphlet to read & tell him that he will always find myself & my friends firm & consistent in the support of his administration—the federalists have abused him a great deal but their abuse fell like pointless arrows against adamant—I must request the favour of a line as soon as your convenience admits & take the liberty of enclosing you a letter for Scotland which I will be much obliged to Mr Madison to forward to Mr Pinckney in London to put in the post there for Scotland & am dear Sir with great regard & respect always Yours Truly
                  
                     Charles Pinckney 
                     
                  
                  
                     Postscript. Since writing the above I have good news to send you. We have carried the Election for Charleston & most of the lower districts. the upper we are always sure of. so that the vote of this State for Mr Madison is now established beyond a doubt. they burnt the pamphlet against him at Columbia under the pillory—
                  
               